696 N.W.2d 350 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST Chester D. SWENSON, a Minnesota Attorney, Registration No. 10789X.
No. A04-2251.
Supreme Court of Minnesota.
May 20, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Chester D. Swenson has committed professional misconduct warranting public discipline, namely, making false and misleading statements to his client and to a county human services child support and collection officer indicating the he was waiting for an arbitration date when in fact he had neither commenced a lawsuit nor made a demand for arbitration within the time allowed by statute in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.16(d) and 8.4(c).
*351 Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 60-day suspension effective 30 days from the date of this court's order, followed by reinstatement to permanent retired status, and payment of $900 in costs and disbursements pursuant to 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Chester D. Swenson is suspended from the practice of law effective 30 days from the filing of this order. Respondent shall pay $900 in costs under Rule 24, RLPR, and comply with Rule 26, RLPR. The reinstatement hearing provided for in Rule 18(a)-(d), RLPR, is waived and respondent may be reinstated to permanent retired status following the expiration of his suspension provided that at least 15 days before the expiration of the suspension period respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that he has fully complied with Rules 24 and 26, RLPR, and has closed his practice of law.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice